EXHIBIT 10.6

 

FIRST AMENDMENT

TO THE

Zions Bancorporation Restated Excess Benefit Plan

 

This First Amendment to the Zions Bancorporation Restated Excess Benefit Plan
(the “Plan”) is made effective the 1st day of January, 2007, by Zions
Bancorporation Benefits Committee (“Committee”) on behalf of Zions
Bancorporation, hereinafter referred to as the “Employer.”

 

W I T N E S S E T H:

 

WHEREAS, the Employer has heretofore entered into the Plan, which Plan has been
amended and restated in its entirety effective for the Plan Year commencing on
January 1, 2005, and for all plan years thereafter; and

 

WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part; and

 

WHEREAS, the Committee, for and on behalf of the Employer as a result of recent
announcement by the Internal Revenue Service in Notice 2006-79 extending until
December 31, 2007 the right of a Participant to amend or provide for a new
election with respect to the time and form of payment of such Participant’s
benefit and not be subject to the required minimum five year delay under
Section 409A (a)(4) to December 31, 2007; and

 

WHEREAS, this amendment is within the authority granted to the Committee by the
Employer.

 

NOW THEREFORE, in consideration of the foregoing premises the Committee adopts
the following amendment to the Plan (amended language is in bold italics):

 

1. Section 6.1 is amended to as follows:

 

6.1 Distribution Upon Separation from Employment or Attainment of Retirement
Age. A Participant who separates from employment with the Company, whether
before or after attaining Retirement Age shall receive his vested Benefit
Account at the time and in the manner elected by the Participant pursuant to
his/her election(s) provided to the Committee. An election regarding the time
and manner of payment of the Participant’s Benefit Account balance (including
all future years’ contribution credits) shall be made at the time the
Participant first commences participation in the Plan and in accordance with
rules established by the Committee. The distribution election may be amended any
time thereafter in the discretion of the Participant and in accordance with
rules established by the Committee. However, any change in a Participant’s
distribution election, unless specifically provided in the amended election
shall be prospective only and take effect with respect to amounts credited to
such Participant’s account for plan years beginning after the year in which the
amended distribution election was executed.



--------------------------------------------------------------------------------

To the extent the Participant specifically elects to have an amended
distribution election modify the timing and/or manner of the of payment of sums
credited to such Participants account prior to and through the year in which the
amended distribution election is executed, such amended distribution election
shall be applied only as allowed under 409A including but not limited to the
requirements that a change in time and/or manner must be executed at least
twelve months prior to the date the payment would have been made; there shall be
no acceleration of any payment in contravention of 409A; and any postponement of
a distribution shall be for a minimum of five years from the date the
distribution was to have been made.

 

Until December 31, 2007 or such other time as allowed by the Internal Revenue
Service, a Participant may amend a Deferred Compensation Agreement or complete a
new Deferred Compensation Agreement modifying the time and/or form of payment of
all or a portion of such Participant’s Deferral Account without regard to the
requirement in Section 409A(a)(4) that postponement in starting date for a
distribution be for a minimum of five years from the previously selected payment
start date. Any such amendment or new election must be made on or before
December 31, 2007(or such other date as allowed by the Internal Revenue Service)
and must not take effect earlier than 12 months from the date of such amendment.

 

2. In all other respects the Plan is ratified and approved.

 

Dated this 9th day of January, 2007.

 

ZIONS BANCORPORATION

BENEFITS COMMITTEE

By  

/S/ DIANA M. ANDERSEN

--------------------------------------------------------------------------------

    Diana M. Andersen